DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Prosperi et al. (US 20150207654 A1, hereinafter “Prosperi”)
White et al. (US 20020127986 A1, hereinafter “White”)
Ly-Gagnon et al. (US 20140270019 A1, hereinafter “Ly-Gagnon”) 
Sen et al. (US 20170187405 A1, hereinafter "Sen”)
Xu et al. (US 20180138897 A1, hereinafter “Xu”)

Response to Arguments
Applicant's arguments filed on 02/08/2021 with regard to 35 U.S.C. 103 have been fully considered but they are not persuasive and or are moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 11, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ly-Gagnon et al. (US 20140270019 A1, hereinafter “Gagnon”) in view of Prosperi et al. (US 20150207654 A1, hereinafter “Prosperi”) in view of Sen et al. (US 20170187405 A1, hereinafter "Sen”)  and in view of Xu et al. (US 20180138897 A1, hereinafter “Xu”).
Regarding claims 4, 9, 11, 18, 21 and 24:
Gagnon teaches an integrated circuit, comprising:
an amplifier having an input and an output in which the input is configured to be coupled to an output of an antenna (Gagnon [0047], where Gagnon discloses the receiver can contain an antenna for receiving the signal and a low noise amplifier):
a local oscillator having an in-phase output and a quadrature output that is out of phase with the in-phase output (Gagnon [0020]-[0021], [0047],fig. 1, where Gagnon discloses local oscillator for generating in-phase and quadrature output signal);
a first analog mixer having a first input coupled to the output of the amplifier, a second
(Gagnon [0020]-[0021], [0047],fig. 1 where Gagnon discloses a first mixer for receiving a first signal from a corresponding amplifier and local oscillator mixing signal and provide a second  output);
a second analog mixer having a first input coupled to the output of the amplifier, a second input coupled to the in-phase output of the local oscillator, and an output (Gagnon [0020]-[0021], [0047], fig. 1 where Gagnon discloses a second mixer for receiving second signal from corresponding amplifier and a second local oscillator mixing signal and provide a first output);
a first low pass filter having an input coupled to the output of the first analog mixer, and an output (Gagnon [0020]-[0021], [0047], fig. 1, where Gagnon discloses a first low pass filter coupled to the output of the first mixer and an output);
a second low pass filter having an input coupled to the output of the second analog mixer, and an output (Gagnon [0020]-[0021], [0047], fig. 1, where Gagnon discloses a second low-pass filter couple to the output of the second mixer and an output);
a first analog-to-digital converter (ADC) having an input coupled to the output of the first analog mixer, and an output (Gagnon [0019]-[0022], [0024], [0047], fig. 1; where Gagnon teaches a first analog to digital converter 212);
a second ADC having an input coupled to the output of the second analog mixer, and an output (Gagnon [0019]-[0022], [0024], [0047], fig. 1; where Gagnon teaches a first analog to digital converter 222);
(Ly-Gagnon [0007], [0009]-[0011], [0025]-[0026], [0033]-[0036], figs. 4 and 10);
wherein the first analog mixer and the first ADC comprise a quadrature IF path, and the second analog mixer and the second ADC comprise an in-phase IF path (Ly-Gagnon [0007], [0009]-[0011], [0025]-[0026], [0033]-[0036], figs. 4 and 10);
wherein the channel monitor is configured to measure a bit error rate on IF channels being received and provide a local oscillator frequency output to the local oscillator (Ly-Gagnon [0007], [0009]-[0011], [0023], [0026], where Gagnon discloses measuring the bit error rate in order to adjust the local oscillator signal to mix the incoming signal) the channel monitor configured to:
select one of the plurality of IF channels having a low bit error rate and provide a signal on the local oscillator frequency output, causing the local oscillator to provide a signal at the local oscillator frequency such that the in-phase IF path and quadrature IF path operate as the image channel, and such that the local oscillator frequency is changed while the symbol is being received (Ly-Gagnon [0007], [0009]-[0011], [0023], [0026], where Gagnon discloses measuring the bit error rate in order to adjust the local oscillator signal to mix the incoming signal); and
disable one of either the in-phase IF path or the quadrature IF path if the measured blocker power is below a threshold, and scale up the enabled channel signal (Ly-Gagnon [0007], [0009]-[0011], [0023] [0025]-[0026], [0033]-[0036], figs. 4 and 10);
Gagnon teaches a digital oscillator having an input and having an in-phase output and a quadrature output that is out of phase with the in-phase output a digital mixer having first and second inputs coupled to the in-phase digital output and quadrature digital output, respectively, and third and fourth inputs coupled to the outputs of the first ADC and second ADC, respectively;  and monitoring bit error rate (BER) that can be considered a blocker or an indication that blocker is present but fails to explicitly teach wherein the channel monitor configured to measure a blocker power on a plurality of IF channels within a fraction of a symbol interval while symbol is being received and coupled and output to the digital oscillator.
	However, Prosperi teaches  a digital oscillator having an input and having an in-phase output and a quadrature output that is out of phase with the in-phase output (Prosperi [0010], [0072]-[0080], fig. 3 element 36: note that the output is shown as one output however the digital demodulator performs demodulation of the in-phase input and quadrature input which inherently and well-known in the art that the local oscillator signal (OL2) needs to have in-phase to match the in-phase input and quadrature (shifted 90o) to match the quadrature input similar arrangement to Gagnon fig. 4 elements 415A, 415B and 430 (see patent 5640424 for further reference)) and monitoring the image power level at plurality of intermediate frequencies (IFs) and provide to local oscillators and the digital oscillator (36) an input to control channel or frequency used by the in-phase IF path and the quadrature IF path and the monitoring IFs system can also have continuous resolution, with a consequently greater probability of finding a more favorable IF (Prosperi [0072]-[0084], [0113], fig. 3). In other words the channel powers are continuously calculated and updated as a result, it is obvious to one of ordinary skill in the art (Sen [0031]). Since nanosecond time interval period detection is shorter than microsecond period of the symbol therefore, Sen teaches a measuring the blocker within a time shorter than the time period of the symbol. Sen also teaches wherein a blocker detector operates continuously or performs a blocker detection once per symbol period or once per time frame associated with a data packet or one per some other time interval, and all such variations are contemplated as falling within the scope of the present disclosure (Sen [0026], [0031], figs. 1 and 3; where detection is perform within nanosecond and the symbol duration is microsecond). 
The combination fails to teach wherein a filter order of the first and second low pass filters is reduced when the measured blocker power is below a threshold.
Howerver, Gagnon teaches controller for controlling the power of the filters based on the blocker measured and that different filters can be used (Gagnon [0046]-[0049]). Furthermore, Xy teaches that filter order can be adapted to the blocker power (Xu [0082], [0101]-[0103], figs. 1 and 25).
Therefore, taking the teachings of Gagnon, Prosperi, Sen and Xu as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the (Xu [0082]).

Claims 6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable Ly-Gagnon et al. (US 20140270019 A1, hereinafter “Gagnon”) in view of Prosperi et al. (US 20150207654 A1, hereinafter “Prosperi”) in view of Sen et al. (US 20170187405 A1, hereinafter "Sen”) in view of Xu et al. (US 20180138897 A1, hereinafter “Xu”) and in view of White et al. (US 20020127986 A1, hereinafter “White”).
Regarding claims 6, 22 and 23:
Claim 6 contains similar limitations as claim 4 and is rejected on the same ground as claim 1.
Gagnon in view of Prosperi and in view of Sen teaches all the limitations of this claim except wherein the integrated circuit of claim 1 in which the channel monitor determines an IMD product of the plurality of IF channels to determine an effect of blockers on the IMD product to select an IF channel where the blockers have low effect on the IMD product that affects the desired channel.
	However, White teaches a digital baseband receiver in multi-carrier power amplifier wherein intermodulation products location is used to calculate the interference in a plurality of channels and select the channel with lower interference to aid in better receiving and demodulation and recovery of the information (White [0004], [0042], [0050]-[0052], figs. 1 and 4-5).
Therefore, taking the teaching of Prosperi, Sen, Gagnon and White as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 19, 2021